852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert W. THOMAS, Sr., Plaintiff-Appellant,v.Perry M. JOHNSON, Robert Brown, Jr., William E. Grant,Charles E. Anderson, Duane Holes, Arzell Johnson,Defendants-Appellees.
No. 87-1936.
United States Court of Appeals, Sixth Circuit.
July 20, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Albert W. Thomas, pro se, moves for appointment of counsel and seeks to reverse the dismissal of his complaint under 42 U.S.C. Sec. 1983.  Thomas claims that various employees of the Michigan Department of Corrections violated his constitutional rights during a dispute in which he was stabbed.  Thomas claims that the Department of Corrections failed to provide him with reasonable protection or adequate medical care.  He also claims that one of the employees, Perry Johnson, a corrections officer, was involved in a drug ring within the prison.  The complaint was reviewed by the district court.


4
We believe Thomas has, at best, alleged negligence on the part of the defendants.  This is insufficient grounds to establish a prima facie case under 42 U.S.C. Sec. 1983.   See Roberts v. City of Troy, 773 F.2d 720, 722-725 (6th Cir.1985).


5
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation